Citation Nr: 1423302	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-35 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran filed a timely substantive appeal in response to a denial of entitlement to an earlier effective date than February 17, 2005 for the assignment of a 60 percent disability rating for chronic prostatitis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, December 2007, and March 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the Waco RO.  Additionally, the Veteran was afforded a hearing before a decision review officer (DRO) in May 2012.  Transcripts of these proceedings have been associated with the claims file.  Furthermore, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased disability rating for a left knee disability and entitlement to service connection for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a statement dated March 2013, the Veteran withdrew his appeal concerning the issue of entitlement to TDIU.

2.  By letter dated July 26, 2006, the Veteran was notified of the RO's assignment of a 60 percent disability rating for chronic prostatitis effective February 17, 2005. 

3.  The Veteran filed a timely Notice of Disagreement (NOD) with the July 2006 decision, specifically disagreeing with the assigned effective date for the 60 percent disability rating for chronic prostatitis. 

4.  On August 13, 2007, the RO mailed a Statement of the Case (SOC) to the Veteran, with a carbon copy noted for his representative, addressing the denial of entitlement to an earlier effective date for the assignment of a 60 percent disability rating for chronic prostatitis. 

5.  On November 15, 2007, the RO received the Veteran's substantive appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The Veteran's substantive appeal of the denial for entitlement to an earlier effective date for the assignment of a 60 percent disability rating for chronic prostatitis is untimely.  38 U.S.C.A. § 7105 (a), (c) (West 2002); 38 C.F.R.             §§ 20.202; 20.302 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

TDIU 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement dated March 2013, the Veteran withdrew his appeal as to the issue of entitlement to TDIU.  Hence, there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Timeliness of substantive appeal

The record discloses that in a rating decision issued in July 2006, the RO awarded the Veteran an assignment of a 60 percent disability rating for chronic prostatitis effective February 17, 2005. 

On July 26, 2006, the RO mailed the Veteran and his representative a letter that notified them of the actions taken by the RO in the July 2006 rating decision.  The Veteran was provided with notice of his appellate rights at that time.  He filed an NOD with regard to the assigned effective date of the 60 percent disability rating in September 2006. 

A cover letter with an enclosed SOC was issued to the Veteran, with his representative noted as receiving a carbon copy, on August 13, 2007.  This SOC addressed the denial of entitlement to an earlier effective date for the assignment of the 60 percent disability rating for the chronic prostatitis.

On November 15, 2007, the RO received the Veteran's substantive appeal. 

The Veteran submitted argument in December 2007 and February and April 2008 as well as testimony in May 2012 and March 2014 in which he asserted that he filed a timely substantive appeal.  He has indicated that a statement dated September 20, 2007, an NOD to an August 2007 rating decision denying entitlement to TDIU, was also intended to be a substantive appeal to the issue of entitlement to an earlier effective date for the assigned 60 percent disability rating for chronic prostatitis.  Specifically, in the September 2007 document, he stated "I disagree with the rating decision of August 28, 2007 denying Individual Unemployability.  I contend that the examiner did not adequately consider the effect of my prostate injury when trying to get a job in my field at my age." 

The perfection of a timely appeal to the Board is a three-stage, sequential process initiated by the filing of a timely NOD in response to the decision being contested, followed by the provision of an SOC, and completed by the submission of a timely substantive appeal.  38 C.F.R. § 20.200. 

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (in this case, the RO) mails the SOC to the appellant or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 

If a timely appeal is not filed with a determination, it becomes final.  38 U.S.C.A.    § 7105(c).  If a timely substantive appeal has not been received, the appeal may be dismissed.  VAOPGCPREC 9-99.

A cover letter with an enclosed SOC was issued to the Veteran, with his representative noted as receiving a carbon copy, on August 13, 2007.  At that time, he was informed that that he would have to submit a formal appeal to continue his appeal and was furnished with a VA Form 9, Appeal to Board of Veterans' Appeals.  A review of the claim folder does not show that a substantive appeal was filed within one year of notification of the denial of his claim or within 60 days of the date of mailing of the SOC as required under 38 C.F.R. § 20.302 (b) (2013). 

The first correspondence of any type submitted by the Veteran or his representative subsequent to the SOC was the aforementioned September 2007 statement wherein the Veteran stated: "I disagree with the rating decision of August 28, 2007 denying Individual Unemployability.  I contend that the examiner did not adequately consider the effect of my prostate injury when trying to get a job in my field at my age."  

The Board notes that there is no requirement that a substantive appeal be submitted on a VA Form 9.  See 38 U.S.C.A. § 7105(d)(3) (West 2002).  38 C.F.R. § 20.202 (2013) states that a substantive appeal consists of a properly completed Form 9 or correspondence containing the necessary information, indicating that these are alternative criteria for meeting the requirements for filing a valid substantive appeal. The "necessary information" consists of specific arguments relating to errors of facts or law made by the AOJ in reaching the determination being appealed, and the arguments made are to be construed liberally.  See also Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide).  Id. at 360 (upholding Board's finding of lack of valid substantive appeal where communication did not indicate why the denial of the claim might be erroneous, dispute any finding of fact made by the RO decision, include even the vaguest outline of error for the Board to address, or reference any argument made in prior correspondence during the claim). 
In Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011), the Federal Circuit reversed the U.S. Court of Appeals for Veterans Claims' Ortiz decision, holding that 38 U.S.C.A. § 7105(d)(3) does not impose a particular format or degree of specificity for a veteran's appeal.  The Federal Circuit held that, although it may be reasonable to expect a veteran to identify the specific claim being appealed when multiple claims are addressed in the same decision, if only one issue is decided by the RO and referenced in the SOC, then the veteran's "expression of a desire to appeal from the regional office's decision effectively identifies the issue to be decided by the Board."  Id.  The Federal Circuit held that, given the Board's obligations to read veterans' submissions liberally and to consider the full context within which those submissions are made, 38 U.S.C.A. § 7105 (d)(3) does not require an "explicit statement" of what is clearly expressed by a veteran's correspondence.  Id. 

Considering the Veteran's September 2007 statement that he disagreed with the August 2007 rating decision denying his claim of entitlement to TDIU, it is observed that he did not make specific argument relating to errors of fact or law made by the RO in the August 2007 SOC, which noted only the issue of entitlement to an earlier effective date for the award of a 60 percent disability rating for chronic prostatitis.  Indeed, this statement lacks any detail that would warrant its consideration as a substantive appeal.  Moreover, given that this statement was associated with the claims folder after the issuance of the August 2007 rating decision denying entitlement to TDIU (which was mailed to the Veteran on August 28, 2007, 15 days after the August 2007 SOC was mailed to the Veteran), the Board finds that this case is distinguishable from the Federal Circuit's ruling in Rivera.  In this regard, although the August 2007 SOC only addressed the earlier effective date issue, as the August 2007 rating decision addressed the issue of TDIU, the Board finds that more specificity would be necessary with regard to disagreement with the earlier effective date issue.  The Board further notes that in the Veteran's November 15, 2007 substantive appeal, he specifically noted disagreement with the denial of the earlier effective date for the assignment of the 60 percent disability rating for chronic prostatitis.  Notably, in the November 2007 substantive appeal, the Veteran requested "that this appeal be accepted and this is treated as a request for extension of time to file in interest of fairness to the Veteran."  It therefore strains credulity to the breaking point that if the Veteran intended his September 2007 statement to be a substantive appeal to the August 2007 SOC, he would not have requested that his "appeal be accepted" and to be awarded an "extension of time to file" in the November 2007 substantive appeal.  Thus, the Board finds that the September 2007 statement submitted by the Veteran may not be accepted as a substantive appeal to the August 2007 SOC denying his claim of entitlement to an earlier effective date for the award of the 60 percent disability rating for chronic prostatitis.    

The Board observes that the next document received by VA from the Veteran is the VA Form 9 received by the RO on November 15, 2007.  As this Form 9 was not received within one year following notice of the July 2006 RO decision or within 60 days of the date of mailing of the August 2007 SOC, it is not a timely substantive appeal. 

To the extent that the Veteran argues that he did not receive the August 2007 SOC, the Board notes that generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped").  The written notification also must explain the reasons and bases for the decision and apprise the veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal. 

The claims file contains a cover letter with an enclosed SOC issued to the Veteran, with his representative noted as receiving a carbon copy, on August 13, 2007.  This SOC listed the same address for the Veteran and same "carbon copy" procedure for his representative as multiple other mailings in the claims file, including ones sent around the same timeframe as the SOC.  There is no indication these letters were returned to the RO as damaged or undeliverable. 

There is a presumption of administrative regularity that attaches to actions of public officials and presumes they have properly discharged their official duties.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982).  The Court has applied this presumption to "all manner of VA processes and procedures."  VA need only mail notice to the last address of record for the presumption to attach.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999). 

The Board does not find that presumption of administrative regularity with regard to the mailing of the SOC has been rebutted.  If the RO says it mailed the SOC and the Veteran says he did not receive it, then there is evidence for and against the SOC being mailed.  But as the presumption is in favor of VA in this circumstance, the presumption goes to VA having mailed the SOC. 

The Board finally notes that in his December 2007 VA Form 9, the Veteran stated that VA made "CUE," appearing to indicate clear and unmistakable error, by "not following its own regulations and policies" with regard to finding that his substantive appeal was not timely.  To the extent that the Veteran contends that the RO committed CUE in the December 2007 decision finding that his substantive appeal was not timely filed, the Board finds that this allegation of CUE is redundant of his contentions stated above which, as discussed above, do not warrant a grant of the benefit sought.  Furthermore, if a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In this case, as the Veteran has only alleged clear and unmistakable error with regard to VA "not following its own regulations and policies," the Board finds that the Veteran has not made an argument for clear and unmistakable error with the requisite specificity.  

Since the Board does not find that the Veteran has presented any persuasive grounds for ordering that the substantive appeal of the denial of entitlement to an earlier effective date for the assignment of a 60 percent disability rating for chronic prostatitis was timely, the appeal of the denial will be dismissed. 


ORDER

The appeal concerning the issue of entitlement to TDIU is dismissed.

As a timely substantive appeal was not filed, the appeal of the denial of the Veteran's claim for entitlement to an effective date earlier than February 17, 2005 for the award of a 60 percent disability rating for chronic prostatitis is dismissed.


REMAND

Higher evaluation for left knee disability

A review of the record shows that the Veteran was last afforded a VA examination in May 2013 as to his service-connected left knee disability.  He essentially contends that his service-connected disability has since increased in severity.  See the March 2014 Board hearing transcript, page 13.  Specifically, the Veteran testified at the March 2014 Board hearing that he has increased use of medication for treatment of his left knee pain, and also uses crutches for support.  Id. at pgs. 16-17.  The Board notes that at the May 2013 VA examination, the Veteran only reported use of a cane and brace for support.  

In light of the foregoing, the Board finds that a contemporaneous VA examination would be probative to ascertain the current severity of the Veteran's service-connected left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

The Board also observes that the evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See the March 2014 Board hearing transcript, page19.  There is no indication in the record that any attempts have been made to obtain these records and, indeed, a complete copy of his SSA records does not appear to be associated with the claims folder.  
 
The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Additionally, the U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

The Board notes that the Veteran testified at the March 2014 Board hearing that he receives SSA disability benefits for his right knee only.  However, the Board finds that under the circumstances presented here, the RO should request the Veteran's SSA medical records as these records may also document treatment for his left knee.

Service connection for a bilateral hearing loss disability

The Veteran contends that service connection is warranted for a bilateral hearing loss disability.  

In this case, the Board notes that the Veteran was afforded a VA examination in December 2009 in connection with his claim for service connection for hearing loss.  The examiner conceded noise exposure in service, and noted in an addendum dated December 2009 that the Veteran's separation examination from service in 1969 indicated normal hearing.  Based on the finding that the Veteran's July 1969 separation audiological examination indicated normal results, the examiner opined that the Veteran's bilateral hearing loss disability was not caused by his military noise exposure.  However, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss disability resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In addition, the December 2009 VA examination found the Veteran to have a bilateral hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.

Nevertheless, the December 2009 VA examiner provided an opinion based on the fact that the Veteran was not shown to have hearing loss at separation from service.  Furthermore, she did not address a May 1972 National Guard enlistment examination that documented 35 dB readings at 2000 Hz and 4000 Hz in the left ear, indicating some level of hearing loss.  The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss disability that may be present. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, schedule the Veteran for a VA examination for his service-connected status degenerative joint disease of the left knee.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected left knee disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the left knee disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

3. Refer the Veteran's claims folder to a suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of any bilateral hearing loss disability and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss disability is causally or etiologically related to his military service, including his credible report of noise exposure.  In addition, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The singular fact that a hearing loss was not shown in service can not legally serve as the rationale for finding that a current hearing loss is not related to service.  The examiner should also address the May 1972 National Guard enlistment examination indicating hearing loss in the left ear. 

A clear rationale for all opinions would be helpful and a 
discussion of the facts and medical principles involved 
would be of considerable assistance to the Board.  If an 
opinion cannot be provided without further examination 
of the Veteran, such an examination must be provided. 

4. Readjudicate the Veteran's left knee disability and bilateral hearing loss disability claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


